Case 1:18-cv-00924-CFC-SRF Document 555 Filed 07/07/20 Page 1 of 2 PageID #: 34981



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   GENENTECH, INC.,

                    Plaintiff,

                            v.                       C.A. No. 18-924-CFC

   AMGEN INC.,

                    Defendant.

                                 JOINT STIPULATION OF DISMISSAL

          This stipulation is made by and between Plaintiff Genentech, Inc. and Defendant Amgen

  Inc. (collectively, “the Parties”).

          WHEREAS, Plaintiff and Defendant have asserted various claims and counterclaims in the

  above-captioned case; and

          WHEREAS, the Parties have entered into a settlement agreement, and mutually agree to

  voluntarily dismiss all claims and counterclaims asserted in the above-captioned case with

  prejudice;

          NOW THEREFORE IT IS HEREBY JOINTLY STIPULATED by the Parties that:

          1.       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims,

  counterclaims, and demands asserted in the above-captioned case are hereby dismissed with

  prejudice; and

          2.       Each party will bear its own attorneys’ fees and costs with respect to the above-

  captioned case.
Case 1:18-cv-00924-CFC-SRF Document 555 Filed 07/07/20 Page 2 of 2 PageID #: 34982



   Respectfully submitted,

   /s/ Daniel M. Silver                    /s/ Neal C. Belgam

   MCCARTER & ENGLISH LLP                  SMITH, KATZENSTEIN & JENKINS LLP

   Michael P. Kelly (No. 2295)             Neal C. Belgam (No. 2721)
   Daniel M. Silver (No. 4758)             Eve H. Ormerod (No. 5369)
   Alexandra M. Joyce (No. 6423)           1000 West Street, Suite 1501
   Renaissance Centre                      Wilmington, DE 19801
   405 N. King Street, 8th Floor           (302) 652-8400
   Wilmington, DE 19801                    nbelgram@skjlaw.com
   (302) 984-6300                          eormerod@skjlaw.com
   mkelly@mccarter.com
   dsilver@mccarter.com
   ajoyce@mccarter.com                     COOLEY LLP
                                           Michelle Rhyu
   WILMER CUTLER PICKERING                 Daniel Knauss
   HALE AND DORR LLP                       3175 Hanover Street
   William F. Lee                          Palo Alto, CA 94304
   Kevin S. Prussia                        (650) 843-5000
   Andrew J. Danford
   60 State Street                         COOLEY LLP
   Boston, MA 02109                        Orion Armon
   (617) 526-6000                          Eamonn Gardner
                                           380 Interlocken Crescent, Suite 900
   WILMER CUTLER PICKERING                 Broomfield, CO 80021
   HALE AND DORR LLP                       (720) 566-4000
   Robert J. Gunther, Jr.
   7 World Trade Center                    Attorneys for Amgen Inc.
   250 Greenwich Street
   New York, NY 10007
   (212) 230-8800

   DURIE TANGRI
   Daralyn J. Durie
   Adam R. Brausa
   Eric C. Wiener
   217 Leidesdorff Street
   San Francisco, CA 94111
   (415) 362-6666

   Attorneys for Genentech, Inc.


  Dated: July 7, 2020
